Citation Nr: 1220873	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  02-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a disability resulting in numbness and tingling of the extremities.

4.  Entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae (PFB).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right and left shoulder disorders, and tingling of the arms and legs/numbness throughout the body.  Additionally, service connection was granted for PFB, rated as noncompensably disabling, effective September 13, 2001.  The Veteran disagreed with the denials of service connection and the noncompensable rating for PFB, and the current appeal ensued.  

By rating decision of April 2011, service connection was granted for cervical spine degenerative disc disease (DDD), right upper extremity radiculopathy (claimed as a right shoulder condition) and left upper extremity radiculopathy (claimed as a left shoulder condition.  

In December 2006, the Veteran testified at videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associate with the claim folder.  

The Board remanded the instant claim in February 2007 and June 2009 for further development.   

FINDINGS OF FACT

1.  Other than radiculopathy of the right upper extremity, the Veteran does not have a separate and distinct disability of the right shoulder that is shown to be related to service or a service related disability.  

2.  Other than radiculopathy of the left upper extremity, he Veteran does not have a separate and distinct disability of the left shoulder that is shown to be related to service or a service related disability.  

3.  The competent and credible evidence of record fails to establish that the Veteran has been diagnosed as having a chronic disability of the lower extremities that is manifested numbness and tingling.  

4.  Throughout the appeals period, the Veteran's PFB has been productive of constant itching of an exposed area; however, his PFB is not shown to result in exudation or constant itching, extensive lesions, moderate or marked disfigurement, affect an exposed over 5 percent, or require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total of 6 weeks or more but not constantly, during the past 12 month period.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2011).

2.  A left shoulder disorder was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2011).

3.  A disability resulting in numbness and tingling of the extremities was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

4.  The criteria for an initial 10 percent rating, and no more, for PFB have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14.118, Diagnostic Code (DC) 7806, 7814 (2002) 7806, 7813 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the issue of an initial increased rating for PFB, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112  (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

As to the service connection issues, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2001, January 2006, February 2007 and October 2009.  The letters fully addressed all notice elements, and informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With those letters, the RO effectively satisfied the notice requirements with respect to the issues of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was afforded VA examinations in connection with these claims.  The Board finds the VA examination reports were thorough and adequate upon which to base a decision.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's PFB disability under the applicable rating criteria.  Additionally, other VA examinations were performed in connection with the Veteran's service connection claims.  They too, were thorough and adequate upon which to base a service connection claim.  

Further, the Veteran was provided an opportunity to set forth his contentions at a videoconference hearing in December 2006 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. In addition, certain chronic diseases, including other organic diseases of the nervous system, and hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2011).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141   (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a) , lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006).  

The Veteran asserts that service connection is warranted for right and left shoulder disorders and tingling in the legs with numbness throughout the body.  He maintains that these conditions occurred as a result of injuries sustained from a motor vehicle accident (MVA) in service.  In the alternative, he claims that the conditions are secondary to his service-connected cervical and low back disabilities.  

At the outset, it is important to note, that service treatment records show that the Veteran was involved in a MVA in service in September 1992.  No shoulder disability or disability related to tingling in the lower extremities or numbness occurred as a result of this MVA.  However, and more importantly, as will be discussed below, the totality of the evidence fails to show that the Veteran has been diagnosed as having a separate and distinct disabilities of the shoulders (other than his service connected radiculopathy) or a chronic disability of the lower extremities.  The questions of in-service incurrence and nexus/etiology are essentially moot at this time.  

Turning to his complaints of bilateral shoulder disability, the Board notes that the Veteran specifically that he had a shoulder disability that was caused by his cervical spine disability.  At the time of the hearing, the Veteran was only service connected for degenerative disc disease (DDD) of the lumbar spine.  He later, pursuant to rating decision of April 2011, was awarded service-connected for DDD of the cervical spine.  He was also granted separate compensable ratings for radiculopathy of the right and left upper extremities.  The AMC/RO found the complaints the Veteran made regarding his shoulders, tingling, and numbness of the upper extremities were are all a part of the radicular symptoms of the cervical spine.  Thus, as noted, the pertinent question is whether or not the Veteran has a separate and distinct disability of the shoulders, other than his bilateral radiculopathy.  The Board finds no such disability.

A May 2008 orthopedic examination wherein the Veteran had an essentially normal examination of the shoulders.  He had a full range of motion.  There was also no evidence of weakness, fatigue, or loss of strength.  Contemporaneous x-ray were normal.  The examiner opined that the Veteran's shoulder "discomfort" was likely related to stress.  Importantly, a disability of the shoulders was not rendered.  

The remainder of the record is essentially silent for any diagnosis of a bilateral shoulder disability.  A December 2006 report from S.M.I., DO, merely identified the Veteran as having shoulder pain.  A diagnosis was not rendered.  In this regard, it is crucial to note that that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Pain in the shoulders, as a symptom, is not by itself subject to service connection.  Indeed, the Board again notes that this pain was arguably considered in the rating assigned for the Veteran's radiculopathy.

Turning to the Veteran's complaints of tingling and numbness of the lower body, physical therapy reports for Worker's Compensation showed that the Veteran was in a MVA in March 1998, wherein his truck was rear-ended.  The reports dated from March 1998 to September 1998, showed he participated in active physical therapy, 3 times a week, and that conservative efforts showed positive results using lumbar strengthening and stabilization procedures.  

In May 1998, the Veteran underwent L3-L4, L4-L5, L5-S1 discograms which showed evidence suggestive of radiculopathy, manifested only by decreased peroneal F-wave frequency.  The rest of the study was unremarkable.  An MRI performed at that time showed mild spondylosis with minimal incomplete dessication of the lumbar discs.  There was also a bulged disc at L4-5 with 30 percent reduction of the right sided nerve root exit and 20 percent on the left at L4-5.  X-rays showed no compression fracture, listhesis deformity, or bony destruction.  There was mild spondylosis and normal disc spaces were maintained.   


In May 2002, the Veteran underwent VA examination.  The examiner discussed the inservice MVA and the MVA that occurred in 1997.  It was his opinion that the Veteran's lumbar symptoms began in 1992, that his back pain progressed throughout the years, and that he ultimately had worsening of his symptoms after the second MVA.  He stated that given the diagnosis of DDD shortly after the second MVA, it was his opinion that the DDD was part of the inservice injury rather than a new injury in 1998.  By rating decision of June 2002, service connection was granted for DDD of L5-S1 and L4-L5.  

Pursuant to the Board's February 2007 remand, the Veteran underwent a VA neurologic examination in May 2008.  The purpose of the remand was, in part, to determine whether or not the Veteran had a neurological disability of the lower extremities.  This examiner reviewed the claims folder, examined the Veteran, obtained lumbosacral x-rays,  and reviewed a MRI scan performed by VA in February 2006.  The x-rays of the lumbosacral spine showed no evidence of compression fracture.  That MRI indicated that the Veteran's lumbar spine alignment was normal, the bone marrow signal was unremarkable, and there were no bony lesions.  Additionally, the visualized paravertebral soft tissues were within normal limits, and the visualized lower lumbar spinal cord and cauda equine were unremarkable.  The MRI impression was no post traumatic alteration of the lumbar spine.  

The overall diagnostic impression was chronic low back pain with bilateral lower extremity radicular features.  The examiner added, however, that the neurological examination was normal with no clinical evidence of radiculopathy or myelopathy.  The record also includes an addendum that described the Veteran as having peripheral neuropathy of the sciatic nerve.  

Given the disparate and convoluted findings, the matter was remanded again to determine whether the Veteran has a neurological disability of the lower extremities.  Resolution to this question is found in the April 2010 VA examination.  

The April 2010 VA examination report indicated that although the Veteran has mild to moderate lumbar DDD, there was no evidence on physical examination or MRI showing compressive lesions that would produce tingling or numbness of the lower extremities.  Crucially, he indicated that there was no evidence on MRI that showed radiculopathy, sciatica, or localized compressed neuropathies.  It was the examiner's opinion that it was less likely than not that the Veteran's claimed tingling and numbness of the lower extremities was due to any condition of the cervical or lumbar spines.  

Thus, on review of the complete record, the Board finds that the totality of the competent and credible evidence is against the findings that the Veteran has a chronic disability manifested by tingling and numbness of the lower extremities.  Recognition is given to the fact that the Veteran has a history of complaints of tingling or numbness of the lower extremities since at least his March 1998 MVA.  However, the May 1998 discograms were only suggestive of radiculopathy.  The subsequent May 2008 VA examination similarly indicated that the Veteran had radicular features, but the clinical examination was normal.  There was no clinical evidence of radiculopathy or myelopathy and the MRI was indicative of no post traumatic alteration of the lumbar spine.  The April 2010 VA examination indicated that MRI showed no radiculopathy, sciatica, or localized compressed neuropathies.  It was that examiner's opinion that it was less likely than not that the Veteran's claimed tingling and numbness of the lower extremities was due to any condition of the cervical or lumbar spines.  

The totality of this evidence far outweighs the single diagnosis of sciatica.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471   (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  That note provided no real rationale for its negative finding.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  

The only other opinion that diagnoses a chronic disability of the lower extremities is the Veteran's lay statements.  In this case, the Board questions whether the Veteran is competent to state that he has a disability manifested by tingling and numbness of the lower extremities.  It is true that he is competent to identify some types of symptoms such as generalized pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board does not believe the Veteran is competent to attribute such symptomatology to the subsequent development of a disability manifested by tingling and numbness of the lower extremity.  Even if the Veteran is found to be competent, the Board is within its province to weigh that testimony against the findings made by the VA examiner and the other evidence of record. 

In so finding, the Board recognizes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, the facts in McClain are significantly different than those in the present appeal.  There is no evidence here that the Veteran had a neurological disability that resolved during the appeal.  Instead, there was an initial lack of certainty and clarity as to whether the Veteran had a neurological disability of the lower extremities, which was subsequently settled by additional testing and examinations.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a chronic disability of the lower extremities manifested by tingling and numbness, and there is no doubt to be otherwise resolved.  The appeal is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a separate disability of right and left shoulder s and a disability resulting in tingling and numbness of the lower extremities.  As such, that doctrine is not applicable in the instant appeal, and his claims for service connection for right and left shoulder disability and a disability resulting in tingling and numbness of the lower extremities must be denied. 38 U.S.C.A. § 5107 

Initial increased rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

By rating decision of March 2002, service connection for PFB was granted, and awarded a noncompensable rating, effective September 2001.  The noncompensable rating has been in effect since that date.  

During the pendency of this appeal, the criteria pertaining to rating the skin were revised twice.  First in August 2002, then again in October 2008.  Generally, where the amended regulations expressly provide an effective date and do not allow for retroactive application, a veteran is not entitled to consideration of the amended regulations prior to the established effective date.  Therefore, the Board must evaluate the appellant's claim for an increased rating under both the old criteria in the VA Schedule for Rating Disabilities and the regulations that became effective on August 30, 2002, in order to ascertain which version is most favorable to his claim, if indeed one is more favorable than the other.  However, for any date prior to August 30, 2002, the Board cannot apply the revised regulations.  With respect to the regulations that became effective on October 23, 2008, a Veteran who was rated under Diagnostic Codes 7800-7805 before October 23, 2008, can request review under the new regulations that became effective on October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008); 38 C.F.R. § 4.118  (2010).  A request for review under the new regulations has not been made and, therefore, under the circumstances of this case, the revised regulations are not for application.  

Pursuant to the regulations in effect prior to August 30, 2002, the Veteran's PFB was rated pursuant to 38 C.F.R. § 4.118 , Diagnostic Code (DC) 7814.  According to DC 7814, tinea barbae was to be evaluated according to the criteria for eczema under DC 7806.  The schedular criteria under DC 7806 were as follows:  A 10 percent evaluation was assigned for exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation was assigned for constant exudation or itching, extensive lesions, or marked disfigurement.  The highest evaluation, 50 percent, was assigned for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant eczema. 

Alternately, the Veteran's PFB could be rated under 38 C.F.R. § 4.118 , DC 7800, which governs disfiguring scars of the head, face or neck.  The schedular criteria for DC 7800 prior to August 30, 2002, were as follows:  A 10 percent rating was assigned for moderately disfiguring scars.  A 30 percent evaluation was assigned for severe scars, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  The highest evaluation, 50 percent, was assigned for scars resulting in complete or exceptionally repugnant deformity of one side of the face, or marked or repugnant bilateral disfigurement. 

A note accompanying the 2002 version of Diagnostic Code 7800 indicates that, when in addition to tissue loss and cicatrisation, there was marked discoloration, color contrast, or the like, the 50 percent evaluation could be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  The most repugnant, disfiguring conditions, including scars and diseases of the skin, could be submitted for central office rating, with several unretouched photographs. 

Effective August 30, 2002, PFB is rated pursuant to criteria under 38 C.F.R. § 4.118, DC 7813 (Dermatophytosis, including tinea barbae), which provides that the disorder should be rated as disfigurement of the head, face or neck under DC 7800, scars under DCs 7801-7805, or dermatitis under DC 7806, depending upon the predominant disability.  

The revised schedular criteria of DC 7800 as of August 30, 2002 are as follows: A 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.  

The eight "characteristics of disfigurement" are: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Under the revised provisions of DC 7806 for dermatitis, a 10 percent evaluation is assigned in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas are affected; or, when the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent evaluation is warranted in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12-month period.  

Under DC 7805, scars may be evaluated on the basis of limitation of function of the affected part. 

The provisions of 38 C.F.R. § 4.118 , DCs 7801 and 7802 are applicable for evaluations of scars other than head, face, or neck.  As the Veteran's PFB involves the head, neck, and face, the provisions of DCs 7801 and 7802 are not applicable. 

Also, the schedular criteria of DC 7803 and 7804 provide a maximum 10 percent evaluation for superficial and unstable scars and superficial and painful scars on examination, respectively. 

VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

On review, the Veteran's skin condition involves PFB that consists of papules and pustules covering his neck, chin and face, mainly in the beard area.  The Veteran was afforded VA examinations of the skin in October 2001, May 2008, February 2010, and October 2011.  During these VA examinations, the Veteran has described his PFB as near-constant.  He notes the rash to be on his face and his neck.  The Veteran found some relief with the use of some medications and creams.  

In October 2001, the Veteran stated that he used hydrocortisone cream on a daily basis. He complained of itching and pain associated with his PFB.  There was no ulceration, crusting, or breakdown of the skin.  He had papular areas on his cheeks and his neck.  There was no underlying tissue loss, disfigurement, keloid, or limitation of function.  

The Veteran testified at the December 2006 videoconference hearing.  He used over the counter moisturizers, but he stated that these products made his PFB get bumpy and flaky at times.  He stated that the condition was painful and he was not able to shave often.  

During the May 2008 VA examination, the Veteran described his condition as getting better and worse, but never resolving.  He used an over the counter moisturizer, which seemed to help.  He complained of pain with burning and bumps and the examiner noted that he had numerous hyperpigmented papules and lichenified papules in the beard area and the neck.  

The February 2010 VA examination noted itching, burning, flaking and bumps when the Veteran shaved.  He used a moisturizer that was neither a corticosteroid or immunosuppressive.  The examination showed 30-40 numerous hyperpigmented papules and lichenified papules in the beard area and the neck.  This represented less than 1 percent of his total body area and less than 5 percent of his exposed body area. 

The October 2011 VA examiner indicated that the Veteran stated that occasionally he got bumps, and that his symptoms were intermittent.  He used over the counter moisturizers on a daily basis.  He presently had scarring that that consisted of post inflammatory hyperpigmentation changes, which affected 25 cm on his mandibular and submental areas and his anterior neck.  He used Accutane for less than 5 weeks over a 12 month period.  His PFB, according to the examiner, affected less than 5 percent of his total body area and less than 5 percent of his exposed body area.  There were no keloids, hypertrophic scars, pustules or ingrown hairs on examination.  There was no induration, inflexibility of the skin, elevation or depression of the skin.  The skin, according to the examiner, was normal.  There was no deep adherent tissue or soft tissue missing.  There was no evidence of tenderness on palpation or gross distortion, or asymmetry to facial features.  There was no evidence of characteristics of disfigurement.  The examiner stated that the Veteran's PFB does not affect his ability to work.  

The Veteran has consistently maintained throughout this appeal that his PFB causes extensive itching, redness, and bumps that wax and wane, although some aspect of the disability is always present.  While this may not be the case at all times, the Veteran has reported that his symptoms are near-constant, and there is no reason to doubt his credibility in this regard.  He is certainly competent to report itchy, and irritated skin. 

Applying the above facts to the criteria in effect prior to August 30, 2002, the criteria are more nearly approximated for the assignment of a 10 percent rating, and no higher, when rated by analogy to eczema under DC 7806.  The symptoms as summarized above can be reasonably described as exudation or itching, involving an exposed surface.  Although all of these symptoms may not be present all of the time, the Veteran does exhibit at least one of them all of the time.  Thus, he has itching, and more nearly approximates the criteria for the assignment of a 10 percent rating under Diagnostic Code 7806.  

The evidence does not support the assignment of a higher (30 percent) rating under the criteria in effect prior to August 30, 2002, however.  To warrant a 30 percent rating, the evidence must demonstrate constant exudation or itching, extensive lesions, or marked disfigurement.  While the Veteran asserts that the condition is "like alligator skin" he does not assert that there is marked disfigurement.  Nor do the photographs and descriptions of the disability show a skin condition that is markedly disfigured.   Similarly, a rating under on 7800 for scars is not for application because the evidence of record does not show that the Veteran has facial scarring that was moderately disfiguring.  The most appropriate code under which to rate this disability based on the manifestations shown is therefore Diagnostic Code 7806. 

Turning now to the criteria in effect as of August 30, 2002, the Veteran's PFB does not meet any of the criteria for a rating in excess of 10 percent.  There is no evidence of any of the eight characteristics of disfigurement; and, therefore he does not meet the criteria for one characteristic of disfigurement, necessary to warrant a 10 percent rating under DC 7800 let alone a higher rating under this code.  The criteria for a 10 percent rating for DC 7806 for dermatitis is also not met for the revised criteria.  The Veteran has less than 5 percent of his entire body and less than 5 percent of his exposed areas affected by PFB.  The criteria necessary to warrant a 10 percent rating for DC 7806 for dermatitis requires at least 5 percent but less than 20 percent of the entire body or exposed areas affected by PFB, which has not been shown.  

The criteria are met for the assignment of a 10 percent rating, and no more, under the criteria in effect prior to August 2002 for Diagnostic 7806.  As pointed out, the Veteran has shown itching throughout the rating period.  In light of the foregoing, the criteria for the assignment of a 10 percent rating have been more nearly approximated during the entire appeal period, under the criteria prior to August 2002 pertaining to rating the skin.  

The Board may also consider whether a separate rating is warranted under the skin code for scars.  The Board acknowledges that the Veteran may be entitled to ratings under each of the skin disability codes, as long as there is no overlapping .  See Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).  

In this case, the Veteran does not meet the criteria for a separate rating for scarring under the criteria in effect prior to August 2002 or the rating effective August 2002.  As previously stated, there is no evidence indicative of moderately scarring of the face to warrant a separate rating under DC 7800, nor has the medical evidence shown painful or tender scars on objective demonstration, sufficient to warrant a separate 10 percent rating for a scar prior to August 2002.  To the extent that his PFB is painful, the Board notes that these complaints were fully contemplated and applied to assigning him a 10 percent rating due to the itchiness of his PFB.   Similarly, under DC 7803, scars that are poorly nourished with repeated ulcerations would be indicative of overlapping, since ulceration is essentially a criterion that is set forth in DC 7806, for which the Veteran is now rated.  DC 7805 rates scars on limitation of the function of the part affected.  There is no limitation of the facial muscles to warrant a separate compensable rating under this diagnostic code.  

Since August 2002, DC 7800 for disfigurement of the head, face, or neck is not warranted as there is not one of the characteristics of disfigurement shown by the medical evidence.  A separate rating under DC 7803 is not warranted as there is no medical evidence of soft tissue damage.  DC 7804, which warrants a 10 percent rating for superficial painful scars on examination, has also not been shown.  Finally, DC 7805 again rates scars on limitation of the function of the part affected.  There is no limitation of the facial muscles to warrant a separate compensable rating under this diagnostic code.  

The Board has considered the Veteran's statements that his PFB is worse.  He asserted, in essence, that he warranted an increased rating for this disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence-concerning the nature and extent of the Veteran's PFB, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's PFB disability is evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's PFB was applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher rating was not warranted, except to 10 percent.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PFB includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for any of this disability is not warranted.  See Thun, 22 Vet. App. at 111 ; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected disabilities affect his ability to obtain or maintain substantially gainful employment.  Throughout the claim, the evidence shows that the Veteran is a truck driver and there is no evidence that his employment has changed during the appeals period.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.

Service connection for a disability resulting in tingling and numbness of the lower extremities is denied.  

An initial rating of 10 percent and no more for PFB is granted, subject to the laws and regulations governing monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


